DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4-5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, applicants defined R7 and R8 twice and the definitions of these variables are not the same.  This leaves unclear what is being claimed by applicants in claims 1, 4-5 and 14.  The first defining is in lines 27-29 as follows: 
    PNG
    media_image1.png
    152
    895
    media_image1.png
    Greyscale
 and the second defining is in lines 37-39 as follows: 
    PNG
    media_image2.png
    163
    915
    media_image2.png
    Greyscale
 Note that the second defining is narrower in scope in that R7 and R8 are no longer defined by a choice of fluorine atom.  For this reason, the scope of the invention set forth in claims 1, 4-5 and 14 is unclear and these claims are rejected.   If applicants intended the second defining to be direted only to when L of General Formula (2) to –COO-, then this does not make sence in view of the same passage also defining y and z values the only one time in the claim making the defining of R7 and R8 in the second defining not so limited or adding confusion as to what is y and z when L is not so limited.  In view of semicolon placement the examiner holds to her 

Claims 12, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 12, applicants defined R7 and R8 twice and the definitions of these variables are not the same.  This leaves unclear what is being claimed by applicants in claims 12, 16 and 18.  The first defining is in claim 12,  lines 33-35 as follows:  
    PNG
    media_image3.png
    155
    873
    media_image3.png
    Greyscale
 and the second defining is in lines 42-45 as follows:  
    PNG
    media_image4.png
    201
    892
    media_image4.png
    Greyscale
 Note that the second defining is narrower in scope in that R7 and R8 are no longer defined by a choice of fluorine atom.  For this reason, the scope of the invention set forth in claims 12, 16 and 18 is unclear and these claims are rejected.   If applicants intended the second defining to be 7 and R8 in the second defining not so limited or adding confusion as to what is y and z when L is not so limited.  In view of semicolon placement the examiner holds to her interpretation of claim language that there are two separate confusing limitations to R7 and R8 present in claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujifilm Corp. (JP 2012-137686 A) as evidenced by the English translation thereof.
The examiner notes that the broadest reasonal intetpretation of the claim language set forth in claims must be considered for examination purposes and in view of two separate limitations being set forth for R7 and R8 twice in claim 1, the scope for these variables was the broadest combination of members set forth in both definitions.  

    PNG
    media_image5.png
    392
    563
    media_image5.png
    Greyscale
 and A6 from [0522] is as follows: 
    PNG
    media_image6.png
    305
    566
    media_image6.png
    Greyscale
 which a species of photoacid falling within the scope of appliants’ compound B defined in applicants’ claims 2-3 because R1 is an aromatic group as follows: 
    PNG
    media_image7.png
    154
    206
    media_image7.png
    Greyscale
and this in noted because in applicants’ specification on page 31 in lines 2-9 when describing aryl groups include a phenyl group substitued with alkyl groups, cycloalkyl group, alkoxy group and others thus indicating that the groups of R1 are also inclusive of aryl and substituted aryl groups such as an aryl group wherein hydrogens are substituted with non aryl groups. The “aryl group” for R1 in view of applicants’ specification having non aryl substituents in their phenyl groups in 1 the 
    PNG
    media_image7.png
    154
    206
    media_image7.png
    Greyscale
 of Fujifilm Corp are within the scope of applicants’ aryl groups. R2=CH3, R3=CH3, Rx and Ry form a ring in combination, the formula (2) is present wherein Xf=R7=R8=F and x=l, y=l, L=-COO- or L is a combination of –CO- and –O- and A is 
    PNG
    media_image8.png
    152
    141
    media_image8.png
    Greyscale
.  The examiner notes that this compound meets the requ0irement that when L in General Formula (2) is -COO- represents L and x=l because in General Formula (2) 
    PNG
    media_image9.png
    310
    194
    media_image9.png
    Greyscale
 
    PNG
    media_image9.png
    310
    194
    media_image9.png
    Greyscale
can be a 
    PNG
    media_image10.png
    316
    164
    media_image10.png
    Greyscale
making an x=l and y=l can yield a species of  
    PNG
    media_image11.png
    121
    92
    media_image11.png
    Greyscale
 as found in 
    PNG
    media_image12.png
    288
    599
    media_image12.png
    Greyscale
.  This is noted to be true if R7 and R8 can each be a fluorine atom.  In view of confusion of the limits of claim 7 with respect to these two variables, the interpretation of each being fluorine . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5 and 11-18  are rejected under 35 U.S.C. 103 as being unpatentable over Wanat et al (US 2003/0194636 Al) in view of Fujifilm Corp. (JP 2012-137686 A) as evidenced by the English translation thereof further in view of Crivello (Joural of Polymer Science 1999). With respect to applicant’s claims 1, 4-5 and 11-18 , Wanat et al teach forming thick film photoresists comprised of a) a resin selected from the group consisting of novolak resins and polyhydroxy styrene resins, b) at least one photoactive compound or photoacid generator; and c) a solvent composition comprising at least one solvent selected from the group consisting of acetals and ketals wherein the photoresists are capable of forming prima facie case of obviousness exists.  In re Werthheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 UAPQ2d 1934 (Fed. Cir.  1990).  See particularly MPEP 2144.05.  In view of this teaching in Wanat et al, the formation of photoresist compositions with sufficient transparency in layers up to 100 micrometers at 248 nm to allow formation of thick film resists in thicknesses up to 100 micrometers would have been prima facie obvious to form the thick film resists taught by Wanat et al and this sufficient transparency would include that of 5% or more transparency at 12 micrometers or more would be needed to obtain such imageability with the compositions of Wanat et al wherein photoacid generators along with polyhydroxystyrene polymers with acid labile groups thereon would have been prima facie obvious for imaging at 248 nm. With respect 
    PNG
    media_image13.png
    673
    692
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    329
    840
    media_image14.png
    Greyscale
.   It is noted in [0149] reference is made to “represents an integer of 2 or more.” It is not clear in this translation that this is referencing n in the full English translation but the abstract that is with the JP 2012-137686 A document of Fujifilm Corp clearly sets forth n representing an integer of 2 or more. This means that there is present x=l in the cation and y=l or more for the other -C(F)2- groups present with Xf=R7=R8=F and the first defining of R7 and R8 in claims 1 and 12 is used as the broadest reasonable interpretation of the claimed invention with L=-COO-.  Another interpretation of the claimed invention leaving the scope of the photoacid generators of Fujifilm Corp within applicant’s claimed invention is L is a combination of –CO- and –O-.  It is also noted that all combinations of Rx and Ry form rings with sulfur atoms present in the rings. 
Thus, with respect to applicants’ claims 1, 4-5 and 12, 16 and 18 , the compositions of Wanat et al comprised as in [0020] resins of polyhydroxystyrene wherein some of the hydroxyl groups in the original polyhydroxystyrene having been replaced with alkali-solubility-suppressing group could be suitably used of which ethoxyethyl groups, tert butyl groups methoxypropyl groups and tetrahydropyranyl groups and tetrahydrofuranyl groups or with respect to applicant’s claims 11, 13, 15 and 17, the novolak resins used as examples in Wanat et al are used for the compositions set forth in claims  and art known photoacid generators for 248 
    PNG
    media_image15.png
    891
    807
    media_image15.png
    Greyscale
 The methods of Wanat et al for using their compositions are set forth in [0061] to [0067] and are comprised of (1) coating down a photoresist composition , (2) exposing the coated substrate to radiation at a wavelength of from 100 nm to 450 nm with one example being deep UV at 248 nm then developing the posted exposed layer with a developer wherein the use of known photoacid .
 
Response to Arguments
Applicant's arguments filed 02 March 2021 have been fully considered but they are not persuasive. 
With respect to  claims 1 and 4-5 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujifilm Corp. (JP 2012-137686 A),  Applicants arguments depend upon L being –COO- thus limiting x=1.  Then, they argue R7 and R8 cannot be a fluorine atom.  The examiner has noted above that applicants now have two definitions for R7 and R8 wherein one does allow for R7 and/or R8 to be a fluorine atom.  Applicants did not clearly  link the second defining to the limitation of R7 and R8 to the L=--COO-.  In view of defining y and z only once for all L values just before the second defining of R7 and R8 the interpretation that the second R7 and R8 are only for L=-COO- makes no sense.  Thus, the rejection is repeated for this reason.  Also applicants failed to appreciate the full scope of the definionof L in view of combinations of –CO- and –O- not being limited and yielding a choice overlapping L=-COO-.   Thus, the amendment does not limit the claimed invention in claim 1 as argued for these reasons and does not exclude the compositions of Fujifilm Corp. (JP 2012-137686 A) for these reasons.  For this reason, the rejection of claims 1 and 3-4  under 35 U.S.C. 102(a)(1) as being anticipated by Fujifilm Corp. (JP 2012-137686 A) is repeated.  
7 and R8 cannot be a fluorine atom.  The examiner has noted above that applicants now have two definitions for R7 and R8 wherein one does allow for R7 and/or R8 to be a fluorine atom.  Applicants did not clearly  link the second defining to the limitation of R7 and R8 to the L=--COO-.  In view of defining y and z only once for all L values just before the second defining of R7 and R8 the interpretation that the second R7 and R8 are only for L=-COO- makes no sense.  Thus, the rejection is repeated for this reason.  Also applicants failed to appreciate the full scope of the definion of L in view of combinations of –CO- and –O- not being limited and yielding a choice overlapping L=-COO-.   Thus, the amendment does not limit the claimed invention as remarked by applicants. Applicants also direct their arguments to compounds limited to y=0 and comparisons of their invention with such compounds.  None of the rejections of record are directed to compounds with x=1 and y=0 and R7 and R8 being F thus comparisons with such compounds in applicants’ specification give sufficient evidence to overcome this rejection based on obviousness of combined references.   The confusion over what is the limit of R7 and R8 and the failure to consider the scope of combined members of choice for R7 and R8 leaves a broader scope of invention being claimed than is represented by applicants’ arguments and excludes the comparison set forth in the arguments.  With respect to claim 11 and 13 and percentage of repeaing units having phenolic groups present, the examiner notes that it depends upon what is considered a repeating unit in a novolak resin.  In view of aldehydes being one reactant and phenolic compounds being the other, then one interpretation of repeating unit would be as set .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kodama (US 2003/0224288 a1) is an English equivalent of TW 200307177 A cited in the related application with respect to pertinent prior art.  The examiner notes that this is also an equivalent of JP 2004-139014 A already considered for this application.  Kodama et al teach photoacids within the scope of applicants’s photoacids and these are I-45 to I-48 on page 10 of Kodama.  The examiner notes that there is no specific composition used for imaging using these photoacid generators in Kodama and there is no indication of forming compositions with the photoacid generators of Kodama such that for films of a thickness of 12                         
                            µ
                        
                    m had a transmittance at 248 nm of 5% or more.  Kodama was also considered on 02 December . 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-1331.  The examiner can normally be reached on Monday and Thursday 10 am to 2 pm and 4 pm to 8 pm est Tuesday, Wednesday and Friday 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


CYNTHIA . HAMILTON
Examiner
Art Unit 1737



/CYNTHIA HAMILTON/            Primary Examiner, Art Unit 1737                                                                                                                                                                                            05/08/2021